I concur in dismissing the appeal, but not upon the ground stated in the opinion by Mr. Justice MOFFAT. The appeal was taken January 15, 1931, and the transcript should have been filed in this court within 30 days thereafter, or not later than February 14th. It was filed March 13th, which was 27 days after the expiration of the 30-day period.
The time in which the transcript is to be filed is not jurisdictional. Robinson v. U.P.R.R. Co., 70 Utah 441,261 P. 9; Obradovich v. Walker Bros. Bankers (Utah) 16 P.2d 212. In this instance the failure to file in due time does not appear to have resulted in any prejudice. Under the rules of this court, the appellant has 15 days after the filing of the transcript in which to serve and file his assignments of error and abstract of record, and no case may be heard at any term, unless the abstract be filed at least 20 days before the commencement of the term. Had the case taken its regular course after March 13th when the transcript was filed, it would have been heard during the following May term, the same as if filed on or before February 14th. Thus the mere delay in filing the transcript does not appear to have worked any prejudice.
On a similar motion to dismiss, it was said by this court:
"The objections that the transcript is not prepared in strict conformity with the rules of this court, and that the abstract and brief were served and filed a few days after the time when they should *Page 115 
have been filed, are merely technical, and have, so far as appears, in no way affected the plaintiff in his rights, nor in any manner interfered with the regular and orderly proceedings of this court. The right to be heard on appeal in this court is not only a substantial, but a valuable right. We are not disposed to deprive a party of this right upon mere matters of form or proctice, where no matter of substance has been disregarded and no material prejudice results to the opposite party or other litigant in this court." Lyon v. Mauss, 31 Utah 283,87 P. 1014, 1015. See, also, Price v. Western L.  S. Co., 35 Utah 379,100 P. 677, 19 Ann. Cas. 589.
In each of the cases referred to in the prevailing opinion where the appeal was dismissed, the motion to dismiss was promptly made at the term next following the filing of the transcript, and in each, except Howell v. Clark, was the default much greater than in the instant case, and of necessity resulted in delaying the hearing of the case on appeal. InHowell v. Clark, where there was a default of but 16 days in filing the transcript, the motion to dismiss was made at the first day of the term following the filing of the transcript, and the court said:
"It does not appear when plaintiff's counsel first learned the transcript had not been filed in time. As soon as they learned of it, they should have informed the defendants' counsel, so that the expense of preparing abstracts and briefs might be avoided."
In the instant case the motion to dismiss was not made at the term next following the filing of the transcript, and not until October 20th, which was more than 8 months after appellant's default in filing the transcript and more than 7 months after the transcript was in fact filed in this court. In the meantime, the appellant had proceeded with the preparation and printing of a 95-page abstract, and thereby incurred the cost of printing the same. In my opinion, a respondent who seeks to dismiss an appeal because of some default of the appellant which does not go to the jurisdiction of the appellate court ought in fairness move with reasonable promptness in such particular so that appellant would *Page 116 
not by respondent's delay in such respect be suffered to expend such costs.
Nor was the appellant in default in filing his assignments of error and abstract. The assignments of error were filed June 25, 1931, and the abstract September 19th, both long after the time prescribed by rule, but the appellant had on March 17th, May 1st, June 1st, and June 25th obtained orders extending his time for filing assignments and abstracts to the first days of April, May, June, July, and August, respectively, and on August 1st, September 1st, and September 10th, further orders extending the time for filing abstract to September 1st, 10th and 20th, respectively. True, the orders of May 1st, September 1st, and September 10th were not filed until the following day when the extension previously granted had expired, but an extension of time granted before, but not filed until after, the expiration of the time limit, is valid. Elliot v. Whitmore, 10 Utah 253,37 P. 463.
These extensions were each granted on ex parte application and not on notice as required by the rules. However, no motion was made to vacate either of them, the appellant was entitled to rely on them, and the assignments and abstract filed within the time as thus extended were in due time.
The term of court at which this case was heard commenced October 13th. The rules require an appellant to serve his brief upon respondent at least 15 days prior to the commencement of the term. A typewritten copy of appellant's proposed brief was served upon respondent October 15th, 2 days after the commencement of the term, and the printed brief was filed October 21st. I think the appeal should not be dismissed on account of appellant's failure to file the transcript in due time, where, as here, such delay in itself did not interfere with the regular and orderly procedure in this court and does not appear to have resulted in any prejudice to respondent, and where the respondent did not seasonably move to dismiss the appeal on that ground. Nor may *Page 117 
it be dismissed on account of his delay in filing his assignment and abstract, where, as here, he has by numerous extensions preserved the time for filing the same, unreasonable though the delay may appear. But I do believe that an appellant who has by such extension of time delayed the hearing to the extent shown upon the record is entitled to no further indulgence, and, having failed to serve and file his brief within even approximately the time prescribed, he is not entitled to be heard upon his appeal.